Citation Nr: 9915466	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  94-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of burns to the right foot.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
January 1997, but was remanded for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  

The issue of entitlement to service connection for the 
residuals of burns to the left foot was included on appeal at 
the time of the January 1997 remand.  However, entitlement to 
service connection for the residuals of burns to the left 
foot was established in a November 1998 rating decision, and 
a 10 percent evaluation was assigned for this disability.  
The veteran has not expressed any disagreement with this 
evaluation.  Therefore, this issue is no longer on appeal.  


FINDING OF FACT

The injuries sustained by the veteran on his right foot 
during service were diagnosed as second degree burns, as 
confirmed by the most recent VA clinical examination on file.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of burns to the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7802 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
the residuals of burns of the right foot, arm, and face was 
established in a June 1946 rating decision.  A zero percent 
evaluation was assigned for this disability.  The zero 
percent evaluation remained in effect until a March 1994 
rating decision issued in response to the veteran's current 
claim increased the evaluation to 10 percent for the 
residuals of burns of the right foot.  

The veteran's disability is evaluated under the rating code 
for second degree burns.  The residuals of second degree 
burns that are in an area or areas approximating one square 
foot is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Code 7802.  This is the highest evaluation available 
under this rating code.  

A 10 percent evaluation is may be assigned for superficial, 
poorly nourished scars with repeated ulceration, and 
superficial, tender, and painful scars on objective 
demonstration.  38 C.F.R. § 4.118, Codes 7803, 7804.  Other 
scars are rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805.  

The veteran has argued that he should be evaluated under the 
rating code for third degree burns.  Third degree burn scars 
in an area or areas exceeding one square foot (0.1 square 
meters) is evaluated as 40 percent disabling.  An area or 
areas exceeding one-half square foot (0.05 square meters) is 
evaluated as 30 percent disabling.  An area or areas 
exceeding 12 square inches (77.4 centimeters squared) is 
evaluated as 20 percent disabling.  An area or areas 
exceeding six square inches (38.7 centimeters squared) is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Code 
7801.  

Factual Background

The service medical records show that the veteran was treated 
for burns of the right foot in April 1944.  The examiner 
stated that the veteran had second degree burns about the 
entire dorsum of the right foot, and over a smaller area on 
the right heel.  

The current evidence includes VA treatment records dated from 
January 1991 to April 1992.  The veteran was seen at the 
arthritis clinic in September 1991 with complaints of burning 
pain in both feet, especially at night.  Neuropathy was 
suspected, and the assessment was neuropathic foot pain.  The 
veteran was seen again in October 1991 with complaints of 
coldness and numbness on the bottom of his feet.  After the 
examination, the diagnosis was bilateral demyelinating 
neuropathy involving the tibial motor and sensory nerves at 
the level of the ankle consistent with tarsal tunnel syndrome 
(TTS), bilaterally.  

Additional October 1991 records contain an assessment of 
questionable distal compression neuropathy.  These records 
are all negative for references to the veteran's service 
connected right foot burn.  

The veteran underwent a VA neurological evaluation in January 
1992.  He complained of bilateral neuropathic foot pain.  
Past examinations were said to be suggestive of TTS.  The 
examiner noted a history of bilateral neuropathic foot pain 
secondary to burning the plantar surface of the feet in 1946.  
The veteran reported a cold sensation in his feet, worse on 
the right side.  He was unable to sleep without wool socks.  
A recent nerve conduction study was suggestive of TTS.  The 
veteran denied pain and paresthesias.  

On examination, the veteran had a normal gait.  On sensory 
examination, there was decreased pain sensation at the ankle 
and big toe, and a slight decrease in vibratory sensation.  
Motor strength was 5/5 throughout.  The feet were cool to the 
touch.  Following the examination, the examiner opined that 
although the EMG results suggested TTS, both the clinical 
history and the examination were inconsistent with that 
conclusion.  Given the veteran's sensation of coldness, the 
coldness of the feet to touch, and his poor peripheral 
pulses, a vascular etiology was more likely.  The examiner's 
diagnoses did not express any opinion relating the veteran's 
symptomatology to his burns.  

The veteran underwent a vascular consultation in April 1992.  
He was noted to complain of tingling of the lower extremities 
and cold feet for the past 20 to 30 years, which was 
progressively getting worse.  It was worse during the 
evenings.  His pain was described as a coldness on the bottom 
of his feet, and a tingling at the dorsum of his feet.  He 
was unable to sleep due to the pain.  On examination, the 
veteran was negative for trophic changes, or evidence of 
venous insufficiency.  The impression was doubt vascular 
etiology for pain.  

VA treatment records dated from January 1993 to February 1993 
show that the veteran was seen for complaints of painful feet 
on two occasions.  

In January 1993, there was decreased sensation to light 
touch.  The impression was neuropathic pain secondary to a 
third degree burn.  The February 1993 records state that the 
veteran is status post third degree burn injury to his right 
foot.  The veteran reported experiencing a cold, throbbing, 
painful sensation since his recovery, with radiation to his 
knees.  On examination, there was bilateral decreased 
sensation, and bilateral good capillary refill.  The 
assessment was neuropathic pain of the ankle and foot 
secondary to a third degree burn.  

August 1993 records state that the veteran presented with 
chronic, cold, burning feet on the soles and heels of both 
feet, which radiated up the ankles bilaterally.  The veteran 
had a history of third degree burns of the feet and medial 
sides of the ankles in 1944.  He denied excessive use of 
alcohol in the past.  The veteran was noted to have been seen 
by the arthritis clinic, orthopedics, neurology, and 
rehabilitative medicine service, and the foot pain had been 
attributed to multiple diagnoses.  Studies conducted in 1991 
had been suggestive of TTS.  Range of motion testing was 
within normal limits, as was light touch and sensation 
testing.  The examiner stated that his impression was 
peripheral neuropathy to both feet and ankles secondary to 
third degree burns. 

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1995.  He testified that his injury had 
occurred when he was emptying barrels of hot ashes.  The 
veteran slipped and fell, and some of the ashes went into his 
shoe.  He said that currently, a feeling of coldness on the 
bottom of his foot was his main symptom.  He also experienced 
a pinching type pain.  He had to walk around the house three 
or four times a night to relieve the pain.  The veteran 
reported that he had been told his injuries were third degree 
burns.  See Transcript.

The veteran was afforded a VA examination of his feet in July 
1997.  His chief complaint was of a burning sensation in his 
feet that kept him awake at night.  He had a surgical history 
of second digit hammer toe surgery four years previously.  

The veteran's subjective complaints noted that he burned both 
of his feet in 1944 with coal ashes.  He stated that ever 
since that time his feet had felt cold all the time and 
tingled, especially at night when he was trying to sleep.  
The pain was more severe at periods of rest.  He did not 
notice the pain so much when he was walking or working.  

On examination, the ankle joints and subtalar joints had a 
normal range of motion bilaterally.  All were pain free with 
the exception of the ankle dorsiflexion on the left side.  
The vascular examination appeared completely normal with the 
exception of nonpalpable dorsalis pedis pulses.  The 
temperature gradient was within normal limits bilaterally.  
The neurologic examination was normal for sharp/dull, light 
touch, vibratory sensation, and position sense.  

The dermatologic examination revealed mild varicosities 
present on the dorsum of the feet bilaterally.  There were 
some small circumscribed areas of darkened skin approximately 
ten millimeters in diameter about the anterior ankle, with 
three on the left side and two on the right side.  The skin 
lines appeared completely normal, and the skin was not 
raised.  They appeared simply as erythematous, well 
circumscribed, flattened areas of otherwise normal tissue.  
These scars were not tender or painful.  There appeared to be 
no pain upon palpation of the ankle joint, the arch, or the 
forefoot.  Percussion of the posterior tibial nerve 
bilaterally resulted in no proximal or distal radiation of 
pain.  

The veteran appeared to stand completely normal and pain 
free.  He could raise up on his heels and toes.  The feet had 
a completely normal appearance bilaterally with the exception 
of the small areas of circumscribed skin.  The diagnoses 
included rule out peripheral vascular disease, and idiopathic 
neuropathy.  

An addendum to the July 1997 examination was received in 
February 1998.  The examiner stated that based on the 
appearance of the skin, it was highly likely that the burns 
as initially incurred were second degree.  The total size of 
the scar formation of the right foot was less than one square 
inch.  The examiner stated that neither peripheral neuropathy 
or TTS was exhibited on the July 1997 examination.  

However, the past diagnoses of TTS were noted.  The examiner 
opined that it was extremely unlikely that any current TTS 
was related in any way to the second degree burns received in 
1944.  As for the etiology of any neuropathy that might be 
present, it was possible for neuropathy to be caused by a 
burn to a superficial sensory nerve, but it was again noted 
that no neuropathy had been found on examination.  

Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that an evaluation of 
greater than 10 percent is not warranted for the veteran's 
residuals of scars of the right foot.  Initially, the Board 
notes the veteran's testimony as to his belief that his burns 
were considered third degree, as well as VA treatment records 
which have also referred to the burns as third degree.  

However, the service medical records clearly show that the 
veteran's burns were second degree, and this was confirmed by 
the February 1998 addendum to the July 1997 VA examination.  
Even if the burns were third degree, the total area of 
coverage for the right foot is less than one square inch, 
which would not warrant an evaluation greater than the 10 
percent rating currently in effect under the rating code for 
third degree burn scars.  38 C.F.R. § 4.118, Code 7801.  






The veteran is already in receipt of the highest evaluation 
available under the rating code for second degree burns.  
38 C.F.R. § 4.118, Code 7802.  A 10 percent evaluation is 
also the highest rating available for scars that are 
superficial, poorly nourished, and have repeated ulceration, 
and scars that are superficial, tender, and painful on 
objective demonstration.  38 C.F.R. § 4.118, Code 7803, 7804.  
The rating code for disfiguring scars of the head, face, and 
neck is not applicable.  38 C.F.R. § 4.118, Code 7800.  

The final rating code which may be applicable in this case is 
that for other scars.  Under this rating code, scars are to 
be evaluated under the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805.  

The evidence does not show any limitation of motion of the 
ankles or feet as a result of the veteran's scars.  The 
evidence does show that the veteran complains of a sensation 
of coldness on the sole of his foot, with some pain.  
Although previous VA treatment records have suggested 
diagnoses of TTS and peripheral neuropathy, which were 
attributed to the burns received in service, the Board notes 
that neither peripheral neuropathy nor TTS were found when 
the veteran was examined in July 1997.  Accordingly, 
application of the criteria referable to neurological 
impairment is not warranted in the veteran's case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the current 10 percent disability 
rating assigned.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1993).



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of burns to the right foot is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

